Name: 2005/693/EC: Commission Decision of 6 October 2005 concerning certain protection measures in relation to avian influenza in Russia (notified under document number C(2005) 3705) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  international trade;  health
 Date Published: 2006-12-12; 2005-10-08

 8.10.2005 EN Official Journal of the European Union L 263/22 COMMISSION DECISION of 6 October 2005 concerning certain protection measures in relation to avian influenza in Russia (notified under document number C(2005) 3705) (Text with EEA relevance) (2005/693/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) and (5) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (3) provides that Member States are to authorise the import of birds from the third countries listed as members of the Office International des Epizootics (OIE). Russia is a member of the OIE and accordingly Member States are to accept imports of birds, other than poultry, from Russia under that Decision. (3) Under Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (4), the importation of unprocessed feathers and parts of feathers originating in Russia is authorised. (4) Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several third countries (5) suspends certain imports of poultry and poultry products from affected third countries. (5) On 24 July 2005 Russia notified the OIE of an outbreak of avian influenza in poultry. Accordingly, Decision 2004/122/EC was amended to take account of those outbreaks by suspending imports of unprocessed feathers and birds other than poultry from that third country into the Community. (6) Decision 2004/122/EC was repealed and, with regard to the affected third countries, other than Russia, replaced by Commission Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in several third countries (6). It is therefore appropriate to lay down specific rules for the importation of certain birds and poultry products from Russia in a separate act. (7) Taking into account the potential serious consequences related to the specific avian influenza virus strain (H5N1) involved, which is the same as that confirmed in a number of Asian countries, the importation of certain birds from Russia should be suspended as a precautionary measure. In view of the current disease situation in Russia imports of unprocessed feathers and parts of feathers originating in Russia should also be suspended. (8) Russia has now provided further information indicating that the outbreak has been contained in the regions (Federal districts) located to the east of the Ural Mountains and can therefore be regionalised for imports of unprocessed feathers. Imports of birds other than poultry should still be suspended from the whole of Russia. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall suspend the importation from Russia of live birds other than poultry as defined in Article 1, third indent, of Decision 2000/666/EC, including birds accompanying their owners (pet birds). 2. Member States shall suspend the importation from Russia of unprocessed feathers and parts of feathers from the regions listed in Annex I. 3. Member States shall authorise the importation of unprocessed feathers and parts of feathers from those regions in Russia not listed in Annex I, provided that they are accompanied by a health certificate in accordance with the model set out in Annex II. 4. Member States shall ensure that, for the importation of processed feathers or parts of feathers from Russia, a commercial document stating that the processed feathers or parts thereof have been treated with a steam current or by some other method ensuring that no pathogens are transmitted accompany the consignment. However, that commercial documents shall not be required for processed decorative feathers, processed feathers carried by travellers for their private use or consignments of processed feathers sent to private individuals for non-industrial purposes. Article 2 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply from 1 October 2005 to 31 December 2005. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1). (3) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (4) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (5) OJ L 36, 7.2.2004, p. 59. Decision as last amended by Decision 2005/619/EC (OJ L 214, 19.8.2005, p. 66). (6) See page 20 of this Official Journal. ANNEX I Federal districts of Russia referred to in Article 1(2) and (3) 1. Far Eastern Federal District Includes the following Subjects of the Russian Federation: Amur Oblast, Jewish Autonomous Oblast, Kamchatka Oblast, Koryakia Autonomous District, Khabarovsk Krai, Magadan Oblast, Chukotka Autonomous District, Primorsky Krai, Sakha (Yakutia) Republic, Sakhalin Oblast. 2. Siberian Federal District Includes the following Subjects of the Russian Federation: Altai Republic, Altai Krai, Buryatia Republic, Chita Oblast, Aga Buryatia Autonomous District, Irkutsk Oblast, Ust-Orda Buryatia Autonomous District, Khakassia Republic, Kemerovo Oblast, Krasnoyarsk Krai, Taymyria Autonomous District, Evenkia Autonomous District, Novosibirsk Oblast, Omsk Oblast, Tomsk Oblast, Tuva Republic. 3. Urals Federal District Includes the following Subjects of the Russian Federation: Kurgan Oblast, Sverdlovsk Oblast, Tyumen Oblast, Khantia-Mansia Autonomous District, Yamalia Autonomous District, Chelyabinsk Oblast. ANNEX II as referred to in Article 1(3) Model veterinary certificate for unprocessed feathers from Russia Notes (a) Veterinary certificates shall be issued by Russia using the model below. They shall contain, in the order appearing in the model, the attestations that are required for any third/non-member country and, where applicable, those additional health requirements required for the exporting third/non-member country or part thereof. (b) A separate, single certificate must be presented for each consignment of the commodity concerned, exported to the same destination from Russia and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of the certificate shall consist of a single page printed on both sides or, where more text is required, such that all the pages form a whole and cannot be subdivided. (d) The certificate shall be drawn up in at least one official language of the EU Member State where the border inspection takes place and in one official language of the EU Member State of destination. However, those Member States may allow another Community language to appear in place of their own, accompanied, if necessary, by an official translation. (e) Where additional pages are attached to the certificate for the purposes of identifying the items making up the consignment, such additional pages shall also be considered to form part of the original of the certificate, provided the signature and stamp of the certifying official veterinarian appear on each page. (f) Where the certificate, including any additional pages as provided for in (e), comprises more than one page, each page shall be numbered on the pattern x(page number) of y(total number of pages)  on the bottom and shall bear the code number of the certificate allocated by the competent authority on the top. (g) The original of the certificate must be completed and signed by an official veterinarian no more than 24 hours prior to the consignment's loading for export to the Community. To that end, the competent authorities of Russia shall ensure that principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule shall apply to stamps other than embossed stamps or watermarks. (h) The original of the certificate must accompany the consignment as far as the EU border inspection post. (i) The certificate shall be valid for 10 days from the date of issue.